United States Court of Appeals
                      For the First Circuit

No. 15-1991

                       UNITED STATES EX REL.
              MYRON WINKELMAN AND STEPHANI MARTINSEN,

                      Plaintiffs, Appellants,

                                v.

                 CVS CAREMARK CORPORATION ET AL.,

                      Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Denise J. Casper, U.S. District Judge]


                              Before

                       Howard, Chief Judge,
                         Selya and Lynch,
                          Circuit Judges.


     Brian Wojtalewicz, with whom Wojtalewicz Law Firm, Ltd.,
Timothy G. Lynch, Swartz & Lynch LLP, Neil P. Thompson, Robert P.
Christensen, Robert P. Christensen, P.A., James G. Vander Linden,
and Levander & Vander Linden, P.A., were on brief, for appellants.
     Ken Paxton, Attorney General of Texas, Jeffrey C. Mateer,
First Assistant Attorney General, James E. Davis, Deputy Attorney
General for Civil Litigation, Raymond C. Winter, Chief, Civil
Medicaid Fraud Division, Cynthia O'Keeffe, Deputy Chief, Civil
Medicaid Fraud Division, and Richard E. Salisbury, Assistant
Attorney General, Civil Medicaid Fraud Division, on brief for
State of Texas, amicus curiae.
     Grant A. Geyerman, with whom Enu Mainigi, Craig D. Singer,
Roy S. Awabdeh, and Williams & Connolly LLP were on brief, for
appellees.
June 30, 2016
             SELYA, Circuit Judge.   The False Claims Act (FCA), 31

U.S.C. §§ 3729-3733, authorizes private parties to bring qui tam

actions on the government's behalf alleging fraud on government

programs.      Although such actions can be powerful weapons for

rooting out chicanery shrouded in darkness, the FCA forbids private

suits once the sun has shone on the essential features of the

alleged   misconduct.     Thus,   courts   generally   must   refuse    to

entertain FCA suits "if substantially the same allegations or

transactions as alleged in the action . . . were [already] publicly

disclosed"      through   certain    enumerated    sources.            Id.

§ 3730(e)(4)(A).

             Applying this provision, known as the public disclosure

bar, the court below determined that the complaint in this action

rested on allegations that were already in the light of day.           See

United States ex rel. Winkelman v. CVS Caremark Corp., 118 F. Supp.
3d 412, 425 (D. Mass. 2015). Consequently, it dismissed the

relators' suit.    See id.   After careful consideration, we affirm.

I.   BACKGROUND

             We draw the essential facts from the relators' second

amended complaint and other documents, described infra, that may

be considered at the motion-to-dismiss stage.

             The relators, Myron Winkelman and Stephani Martinsen,

brought this qui tam action under the FCA and (in its current form)

the analogous statutes of eleven states.       In it, they challenged


                                  - 3 -
particular billing practices of CVS Caremark Corp. and certain

affiliated companies (collectively, CVS). The main target of their

complaint was CVS's conduct with respect to a program that the

company had instituted in 2008.        That program was known as the

Health Savings Pass (HSP).     A consumer could join the HSP program

by paying a nominal enrollment fee (originally $10 and later

increased to $15). HSP membership entitled a consumer, among other

things, to purchase a range of generic prescription drugs from CVS

at discounted prices (either $9.99 or $11.99 for a 90-day supply).

          The    relators   assert   that   the   HSP    framework   was   a

carefully constructed artifice that allowed CVS to fraudulently

overbill Medicare Part D and Medicaid.            Both of these federal

healthcare programs contain conditions designed to control the

cost to the government of prescription drugs.           One such condition

is of particular pertinence here: that condition bases payments

for prescription drugs by Medicaid and Medicare on the lowest of

several potential metrics, one of which is the usual and customary

(U&C) price charged by a pharmacy for a given drug.          See 42 C.F.R.

§ 403.806(d)(7) (Medicare Part D); id. § 447.512(b)(2) (Medicaid).

For Medicare Part D, the federal government has promulgated a

single definition of the U&C price: "the price that an out-of-

network pharmacy . . . charges a customer who does not have any

form of prescription drug coverage for a covered Part D drug."

Id. § 423.100.   Medicaid is a program that is jointly administered


                                 - 4 -
by the federal government and the several states, so each state

provides its own definition of the U&C price.1

           The relators allege that CVS designed the HSP program to

circumvent the applicable U&C requirements; that the HSP prices

reflect the actual U&C prices charged by CVS under all the relevant

federal and state statutes and regulations; and that CVS defrauds

the government by not reporting the HSP prices as its U&C prices.

They offer examples of drugs for which the U&C price reported by

CVS was higher than the price charged to participants in the HSP

program,   allegedly   leading   to   overpayments   by   Medicaid   and

Medicare Part D.

           But the filing of the relators' action did not mark the

first occasion that CVS's HSP pricing came under scrutiny.           In

February of 2010, a coalition of labor unions under the banner

"Change to Win" issued a report comparing the HSP drug prices

charged by CVS with prices charged by CVS for the same drugs to




    1 California, for example, defines the U&C price as the lower
of "[t]he lowest price reimbursed . . . by other third-party payers
in California" (with some exclusions) or "[t]he lowest price
routinely offered to any segment of the general public."       Cal.
Welf. & Inst. Code § 14105.455(b).        Massachusetts employs a
slightly different definition, defining the U&C price as "the
lowest price that a pharmacy charges or accepts from any payer for
the same quantity of a drug on the same date of service, in
Massachusetts, including but not limited to the shelf price, sale
price, or advertised price of an over-the-counter drug." 130 Mass.
Code Regs. 406.402. Other states offer variations on these themes.
For purposes of this case, the exact parameters of these varying
definitions are unimportant.


                                 - 5 -
federal employees enrolled in the Federal Employee Health Benefits

Program (FEHBP).     The report concluded that in its role as the

FEHBP's pharmacy benefits manager, CVS overcharged by "hundreds of

millions of dollars."     This conclusion rested primarily on the

report's finding that the prices charged by CVS to the FEHBP were

higher than the counterpart HSP prices for 85% of generic drugs

available in both programs.   News outlets pounced upon the Change

to Win report and reported its findings extensively.

           The allegations attracted attention in Washington as

well: a Change to Win representative testified before Congress in

late February of 2010 and advocated revising the FEHBP prescription

drug program.      In November of 2010, a Congressional Research

Service (CRS) report rehearsed some of Change to Win's allegations.

           Meanwhile — after the issuance of the Change to Win

report but before the issuance of the CRS report — Connecticut

altered its statutes to explicitly require CVS to take its HSP

prices into account in its dealings with the state's Medicaid

program.   CVS responded by threatening to end the HSP program in

Connecticut.    Battling back, the Attorney General of Connecticut

announced that he had subpoenaed CVS to obtain details related to

the administration of the HSP program.   In a press release, issued

in June of 2010, the Attorney General vouchsafed that:

     CVS Caremark's actions are at odds with other pharmacies
     that have extended their discount program drug pricing



                               - 6 -
       to the state Medicaid program and may be inconsistent
       with CVS Caremark's actions in other states.

       Under the Health Savings Pass program, consumers pay $10
       a year to fill a 90-day prescription of one of 400
       generic drugs for $9.99 and receive other benefits.
       State law requires pharmacies to charge Medicaid the
       lowest drug price they offer consumers, which the state
       says obligates CVS to provide the Health Savings Pass
       discount, potentially saving taxpayers millions of
       dollars.

       CVS disagreed, prompting the General Assembly to approve
       a law in the last session clarifying the requirement.
       CVS responded by threatening to end its Health Savings
       Pass program in Connecticut.

The press release highlighted the fact that CVS was continuing to

offer the HSP program to consumers in other states.                It declared

that CVS "has an obligation to charge the state of Connecticut the

same    discounted     price    for    drugs    for     Connecticut   Medicaid

recipients that CVS Caremark charges to customers enrolled in the

[HSP] pharmacy discount program."              The ensuing subpoena sought

information    about    how    HSP    prices   "compared    to    those   billed

Connecticut's     Medicaid       program,"      CVS's     costs     for    those

medications, the details of HSP enrollment in Connecticut, and

information about states in which the program operated.

            The Attorney General's activities attracted appreciable

media attention, and all of the significant information contained

in the press release was replicated in the ensuing media coverage.

The media also reported CVS's response, including the company's




                                      - 7 -
assertion that Connecticut's Medicaid regulations did not require

CVS to pass on HSP prices to the state Medicaid program.

              It was not until August of 2011 — over a year after the

outpouring      of     publicity    regarding       CVS's      refusal      to    give

Connecticut the benefit of its HSP pricing — that the relators

brought this suit.           The relators filed an amended complaint in

March of 2013, and a second amended complaint in June of 2014.

These various iterations of the complaint were kept under seal

while the federal government and the designated states considered

whether to intervene.         See 31 U.S.C. § 3730(b)(2).

              Once the United States and all the states named in the

second amended complaint had declined to intervene, the district

court unsealed the action on August 11, 2014.                  See id.      CVS then

moved to dismiss.       See Fed. R. Civ. P. 12(b)(1), (6).              Its flagship

claim   was    that    the   publicity    surrounding       the    Change    to   Win

initiative and the actions of the Connecticut Attorney General

triggered the FCA's public disclosure bar.                  The relators opposed

the motion.     After briefing and argument, the district court found

the public disclosure bar dispositive and dismissed the action.

See Winkelman, 118 F. Supp. 3d at 425.                      This timely appeal

followed.

II.   ANALYSIS

              On appeal, the relators insist that the disclosures

surrounding      the    Change     to   Win     report   and      the   Connecticut


                                        - 8 -
controversy do not suffice to trigger the public disclosure bar.

We divide our treatment of their asseverational array into three

segments.     First, we clear some procedural underbrush affecting

the scope of the relevant record.           Second, we determine whether a

public disclosure occurred and, if so, whether that disclosure

limned a fraud substantially similar to the one alleged in the

complaint.    Finally — having concluded that the public disclosure

bar is in place — we analyze whether the relators qualify for an

exception to that bar as original sources.

                       A.   The Scope of the Record.

             Our standard of review is clear: we engage in a de novo

canvass, accepting as true the well-pleaded facts and drawing all

reasonable inferences in the non-movant's favor.              See McCloskey v.

Mueller, 446 F.3d 262, 266 (1st Cir. 2006).               What is less clear,

however, is the scope of the relevant record.              We briefly explain

this quandary and craft a solution.

             The FCA contains qui tam provisions that allow private

persons, called relators, to bring civil suits on behalf of the

United States against those alleged to have knowingly submitted

false   claims    to    the      federal    government.       See   31   U.S.C.

§ 3730(b)(1).    If such a suit succeeds, the relator earns a share

of the proceeds.         See id. § 3730(d).          Though this statutory

paradigm has the salutary purpose of encouraging the disclosure of

fraudulent    schemes,      it   also    creates   perverse   incentives   for


                                        - 9 -
opportunists to seek compensation based on fraud already apparent

from   information   in   the    public      domain.    Although    not     every

application of the public disclosure bar involves this sort of

opportunistic behavior, the bar is an especially apt means of

"foreclos[ing] qui tam actions in which a relator, instead of

plowing new ground, attempts to free-ride by merely repastinating

previously disclosed badges of fraud." United States ex rel. Ondis

v. City of Woonsocket, 587 F.3d 49, 53 (1st Cir. 2009).

           The contours of the public disclosure bar underwent some

alterations during the period covered by this action.                    Prior to

2010, the pertinent provision stated that "[n]o court shall have

jurisdiction over an action under this section based upon the

public disclosure of allegations or transactions" from any one of

several enumerated sources.           31 U.S.C. § 3730(e)(4)(A) (2009).

This explicit jurisdiction-stripping language spoke directly to

the subject matter jurisdiction of the court.             See Rockwell Int'l

Corp. v. United States, 549 U.S. 457, 467-68 (2007). Consequently,

motions to dismiss premised on the public disclosure bar were

adjudicated under Rule 12(b)(1).          See United States ex rel. Poteet

v. Bahler Med., Inc., 619 F.3d 104, 109 (1st Cir. 2010); Ondis,
587 F.3d at 53, 54.

           This   approach      was   made     questionable   by   the    Patient

Protection and Affordable Care Act (PPACA), Pub. L. No. 111-148,

§ 10104(j)(2), 124 Stat. 119 (2010), which reshaped the contours


                                      - 10 -
of the public disclosure bar to provide in pertinent part that

"[t]he court shall dismiss an action or claim under this section,

unless   opposed   by    the   Government,    if   substantially   the   same

allegations or transactions as alleged in the action or claim were

publicly disclosed."2      31 U.S.C. § 3730(e)(4)(A).

           Here,   the    parties   dispute    whether   the   reconfigured

public disclosure bar is jurisdictional.              The district court,

citing decisions from several of our sister circuits, concluded

that it is not.     See Winkelman, 118 F. Supp. 3d at 420 (citing,

inter alia, United States ex rel. Osheroff v. Humana, Inc., 776
F.3d 805, 810-11 (11th Cir. 2015); United States ex rel. May v.

Purdue Pharma L.P., 737 F.3d 908, 916 (4th Cir. 2013), cert.

denied, 135 S. Ct. 2376 (2015)).       The court noted that the Supreme

Court has cautioned against reading statutes as jurisdictional in

the absence of a clear legislative statement to that effect, see

Sebelius v. Auburn Reg'l Med. Ctr., 133 S. Ct. 817, 824 (2013);

that Congress deliberately removed jurisdiction-stripping language

from the reconfigured public disclosure bar; and that the amended

provision permits the government, for the first time, to block a

dismissal despite earlier public disclosures (a circumstance that


    2 The PPACA amendments likewise altered the list of enumerated
sources for disclosure. Those alterations make no difference here:
under both versions of the statute, reports in the "news media,"
as well as disclosures in congressional hearings and federal
reports, are within the statutory sweep.       Compare 31 U.S.C.
§ 3730(e)(4)(A)(ii), (iii), with id. § 3730(e)(4)(A) (2009).


                                    - 11 -
— if the public disclosure bar remained jurisdictional — would

contravene the cardinal principle that "parties cannot confer

subject-matter        jurisdiction      on      a     district     court     by

. . . acquiescence," Trenkler v. United States, 536 F.3d 85, 96

(1st Cir. 2008)).

            Although     we   find    the     district     court's    analysis

impressive, we recognize that appellate courts should not rush to

resolve questions of statutory interpretation when it is not

necessary to do so.      That maxim is especially appropriate where,

as here, the statutory change straddles the relevant events and,

thus, presents potential retroactivity concerns.                 See May, 737
F.3d   at   915-16.      At   any    rate,    we    need   not   resolve   this

jurisdictional question.      The parties note only two aspects of the

case that might turn on whether or not the public disclosure bar

is jurisdictional.

            The first aspect hawked by the relators is a red herring.

They suggest that if the public disclosure bar is no longer

jurisdictional, then it must be viewed as an affirmative defense.

Building on this foundation, they argue that an affirmative defense

cannot be resolved at the motion-to-dismiss stage.                   But even

accepting    the   premise    of     the     relators'     suggestion,     their

conclusion is wrong: an affirmative defense may serve as a basis

for dismissal under Rule 12(b)(6).           See Banco Santander de P.R. v.




                                     - 12 -
Lopez-Stubbe (In re Colonial Mortg. Bankers Corp.), 324 F.3d 12,

16 (1st Cir. 2003).

          Second, CVS contends that a determination as to whether

the public disclosure bar is jurisdictional may affect the scope

of the relevant record.    This concern affects two declarations

submitted by the relators as part of their opposition to the motion

to dismiss, which could be considered in evaluating the existence

of jurisdiction under Rule 12(b)(1).   See Aguilar v. ICE, 510 F.3d
1, 8 (1st Cir. 2007).   However, the relators' decision to attach

these declarations to their opposition to a motion to dismiss

leaves them outside the scope of the pleadings — and, thus, outside

the compass of the record under Rule 12(b)(6).   See Rodi v. S. New

England Sch. of Law, 389 F.3d 5, 12 (1st Cir. 2004).   But there is

no need to let the tail wag the dog: rather than deciding the

jurisdictional question in order to determine whether these two

documents are part of the relevant record, we assume (favorably to

the relators) that these declarations are properly before us.

Indulging this assumption permits us to bypass the jurisdictional

question3 — and the assumption is practicable because, in the end,


    3 Even though we do not pass upon the question of whether
Congress has stripped the public disclosure bar of its
jurisdictional character, the arguments for that proposition are
strong. Forewarned is forearmed, and future litigants would be
well-advised to ensure that facts upon which they rely in
connection with the adjudication of a motion to dismiss that
implicates the public disclosure bar come within the scope of the
record cognizable under Rule 12(b)(6).


                              - 13 -
the declarations make no difference to the result that we must

reach.

             We add a coda.       The press release, news articles, CRS

report, and record of congressional testimony are properly before

us     regardless     of    whether     the    public     disclosure    bar   is

jurisdictional.        After     all,   even    within     the   Rule   12(b)(6)

framework, a court may consider matters of public record and facts

susceptible to judicial notice. See In re Colonial Mortg. Bankers,
324 F.3d at 15-16.         Here, the district court, at CVS's request and

without objection, took judicial notice of the proffered press

release, news articles, CRS report, and record of congressional

testimony.     See Winkelman, 118 F. Supp. 3d at 417 n.2, 421 n.6,

422.     This praxis is fully consistent with the approach of our

sister    circuits,    which     routinely     have     considered   undisputed

documents provided by the parties in connection with Rule 12(b)(6)

motions based on the public disclosure bar.              See United States ex

rel. Moore & Co. v. Majestic Blue Fisheries, LLC, 812 F.3d 294,

301 & n.7 (3d Cir. 2016); Osheroff, 776 F.3d at 811-12, 811 n.4;

United States ex rel. Kraxberger v. Kan. City Power & Light Co.,

756 F.3d 1075, 1083 (8th Cir. 2014).

                      B.    The Public Disclosure Bar.

             As we already have noted, the public disclosure bar

forecloses a qui tam action "if substantially the same allegations

or transactions as alleged in the action . . . were publicly


                                      - 14 -
disclosed"       in     a    list    of   enumerated    sources.         31   U.S.C.

§ 3730(e)(4)(A).            In applying this provision, we examine whether

the       allegations       or   transactions   identified   in    the    relators'

complaint have already been publicly disclosed.                    See Ondis, 587
F.3d at 53.           If so, we then examine whether that disclosure

occurred through one of the statutorily prescribed methods.                     See

id. And if these two queries yield affirmative answers, we proceed

to examine whether the allegations or transactions on which the

relators' suit rests are substantially the same as the publicly

disclosed allegations or transactions.4                See id.

               The relators do not contest that the materials cited by

CVS appeared in statutorily enumerated sources.                      They argue,

however, that there was no public disclosure of the relevant

allegations or transactions and that the disclosures upon which

CVS relies did not reveal allegations or transactions that were

substantially the same as those that anchored their complaint.

Their fallback position is that, in all events, their action evades




      4
      This formulation mirrors the revised language contained in
the post-PPACA version of the FCA. But this changed formulation
has no substantive effect in this case.        After all, we had
interpreted the earlier version of the provision (which referred
to allegations "based upon" earlier public disclosures) to require
public disclosures that were "substantially similar" to the
allegations or transactions contained in the complaint.        See
Poteet, 619 F.3d at 114; Ondis, 587 F.3d at 58.       The revised
statutory language — "substantially the same" — merely confirms
our earlier understanding.


                                          - 15 -
the   public   disclosure   bar    because   they   meet   the    statutory

definition of "original source."       31 U.S.C. § 3730(e)(4)(B).

           As a general matter, a "public disclosure occurs when

the essential elements exposing the particular transaction as

fraudulent find their way into the public domain."               Ondis, 587
F.3d at 54.    This type of disclosure can occur in one of two ways:

either through "a direct allegation of fraud" or through the

revelation of "both a misrepresented state of facts and a true

state of facts so that the listener or reader may infer fraud."

Poteet, 619 F.3d at 110.      These sets of facts may originate in

different sources, as long as they "lead to a plausible inference

of fraud" when combined.      Ondis, 587 F.3d at 54.        The ultimate

inquiry, of course, is whether the government has received fair

notice, prior to the suit, about the potential existence of the

fraud.   See Dingle v. BioPort Corp., 388 F.3d 209, 214 (6th Cir.

2004).

           In the relators' words, the true state of affairs was

that "CVS was illegally refusing to charge the Medicaid and

Medicare programs its true U&C lower prices, in multiple states,

and was hiding that fact."        The misrepresented state of affairs,

they allege, grew out of CVS's false assertion that it "was giving

its U&C prices to the Medicaid and Medicare programs."             They add

that, prior to the institution of their suit, no public disclosure

of either set of facts occurred.


                                  - 16 -
            This    disclaimer    rings    hollow    when   the   Connecticut

publicity is factored into the mix.5         The Attorney General's press

release, parroted in the subsequent news articles, made manifest

the state's belief that its then-existing regulations mandated

that CVS provide Medicaid with "the lowest drug price" that CVS

was offering to consumers, which the state contended was the HSP

price.     This cutting of corners, the Attorney General contended,

meant that taxpayers missed out on savings potentially amounting

to "millions of dollars."        Nor was CVS's stubborn refusal to treat

HSP prices as U&C prices in doubt. The press release and resulting

media    coverage   dwelt,   with      conspicuous   clarity,     upon   CVS's

persistent practice of not giving Medicaid the HSP price.            Indeed,

once the Connecticut legislature amended its Medicaid statutes to

mandate that CVS provide the HSP prices to the state's Medicaid

program, CVS threatened to end the HSP program entirely.

            On this record, it requires hardly an inferential step

to connect the allegedly true and allegedly misrepresented facts.

The publicly disclosed materials revealed, quite plainly, that CVS

was not providing its HSP price as its U&C price to Connecticut's

Medicaid    program.      That    is    precisely    why    the   Connecticut




    5 For ease in exposition, we limit our ensuing analysis to the
publicity surrounding the Connecticut dispute. While the Change
to Win publicity strengthens the case for applying the public
disclosure bar, the Connecticut publicity alone suffices to prove
the point.


                                    - 17 -
legislature essayed a statutory fix.          See Conn. Gen. Stat. § 17b-

226a.   So, too, those materials revealed Connecticut's belief that

the HSP prices should have been provided to the state's Medicaid

program even before the statutory change.                 The allegations and

transactions that comprised the essential elements of the claimed

fraud were in plain sight after these disclosures.

           In an effort to resist this conclusion, the relators

submit that the Connecticut disclosures showed only a price gouging

scheme, not a scheme to defraud Medicaid and Medicare Part D. This

quibbling is unavailing: the public disclosure bar contains no

requirement      that   a   public     disclosure     use    magic     words   or

specifically label disclosed conduct as fraudulent.                  See United

States ex rel. Advocates for Basic Legal Equal., Inc. (ABLE) v.

U.S. Bank, 816 F.3d 428, 432 (6th Cir. 2016). "A relator's ability

to   recognize    the   legal   consequences   of     a   publicly     disclosed

fraudulent transaction does not alter the fact that the material

elements of the violation already have been publicly disclosed."

United States ex rel. Findley v. FPC-Boron Emps.' Club, 105 F.3d
675, 688 (D.C. Cir. 1997); accord A-1 Ambul. Serv., Inc. v.

California, 202 F.3d 1238, 1245 (9th Cir. 2000).                     Enough was

revealed in the Connecticut disclosures to put the government on

notice of the potential fraud without the aid of these relators.

           The     relators     next     asseverate       that   the     earlier

disclosures do not unmask "substantially the same allegations or


                                     - 18 -
transactions" as the scheme identified in their complaint.         This

asseveration, too, lacks force.

           In evaluating substantial similarity, an inquiring court

should bear in mind the core purpose of the FCA: to encourage suits

by individuals with valuable knowledge of fraud unknown to the

government.    See Ondis, 587 F.3d at 58.     The public disclosure bar

safeguards this interest because "[w]hen the material elements of

a fraud are already in the public domain, the government has no

need for a relator to bring the matter to its attention."        Id.   It

follows logically, we think, that a complaint that targets a scheme

previously revealed through public disclosures is barred even if

it offers greater detail about the underlying conduct. See Poteet,
619 F.3d at 115.

           These principles control here.        The relators describe

their complaint as "focus[ing] on the CVS retail pharmacies and

alleg[ing] that when CVS submitted claims to Medicaid and Medicare

Part D it illegally and knowingly did not give the HSP discount

prices to the governments and did not report the HSP prices as the

U&C [prices]."      But this was not new ground: the anatomy of this

scheme   was     comprehensively    revealed     in    the   Connecticut

disclosures.    Those disclosures openly discussed the HSP program,

its   inexpensive    pricing   arrangement,    CVS's   unwillingness   to

provide the HSP prices in its dealings with Connecticut Medicaid,

and the state's belief that CVS was required to do so.


                                 - 19 -
             The relators labor to distinguish their complaint from

the public disclosures by emphasizing its breadth: the Medicare

Part D program was never mentioned in the Connecticut disclosures,

nor did those disclosures aver that CVS was allegedly playing fast

and loose with the Medicaid program in other states. This argument

elevates form over substance.          When it is already clear from the

public disclosures that a given requirement common to multiple

programs is being violated and that the same potentially fraudulent

arrangement operates in other states where the defendant does

business, memorializing those easily inferable deductions in a

complaint does not suffice to distinguish the relators' action

from the public disclosures.

             So it is here.        The public disclosures spelled out the

workings of the alleged scheme in the context of the Connecticut

Medicaid program.      The relators' complaint described the same

alleged scheme — and the scheme worked in essentially the same way

under both Medicare Part D and the range of other state Medicaid

programs. Because the complaint targets the same fraudulent scheme

that   was    laid   bare     in     the   Connecticut   disclosures,   the

identification of additional government programs does nothing more

than add a level of detail to knowledge that was already in the

public domain. See United States ex rel. Bogina v. Medline Indus.,

Inc., 809 F.3d 365, 370 (7th Cir. 2016).            That is not enough to

duck the public disclosure bar.


                                     - 20 -
              The relators' attempt to gain traction from our decision

in   United    States       ex    rel.   Estate    of    Cunningham   v.    Millenium

Laboratories of California, Inc., 713 F.3d 662, 672-76 (1st Cir.

2013), does not get them very far.                      Cunningham turned on the

entirely      unremarkable         proposition     that    allegations      of   fraud

distinct from previous disclosures are not blocked by the public

disclosure bar.            That proposition is inapposite where, as here,

the fraud alleged is substantially the same as the one previously

disclosed.

              To say more on this point would be supererogatory.                     We

hold that the essential elements of the transactions and events

underlying the relators' allegations were publicly disclosed in

the course of the earlier Connecticut dispute and that the scheme

depicted in those earlier disclosures was substantially the same

as the scheme depicted in the relators' complaint.                       Thus, unless

an exception applies — a question to which we next turn — the

public disclosure bar pretermits the relators' action.

                      C.    The Original Source Exception.

              The     relators      claim   that     their   action      nevertheless

survives      under    the       original   source      exception   to    the    public

disclosure bar.            See 31 U.S.C. § 3730(e)(4)(A)-(B).                Congress

altered the definition of "original source" as part of the PPACA




                                         - 21 -
amendments in 2010.6         For the first time, the statute provides

alternative original source definitions based on the timing of the

public disclosure.          First, a relator who "prior to a public

disclosure . . . has voluntarily disclosed to the Government the

information on which allegations or transactions in a claim are

based" is considered an original source.                Id. § 3730(e)(4)(B)(i).

The relators do not contend that they meet this definition.

Instead, they seek refuge in a narrower second category of original

sources:   individuals       who,   despite    not      having     provided      their

information   to     the    government    prior    to     a    public   disclosure,

nonetheless   possess        "knowledge    that      is       independent   of    and

materially    adds     to    the    publicly      disclosed        allegations      or

transactions" and have "voluntarily provided the information to

the Government before filing an action under this section."                       Id.

§ 3730(e)(4)(B)(2).

           It follows that relators who do not come forward until

after a public disclosure has occurred face additional hurdles to

original source status.         In this instance, the relators' attempt

to assume the mantle of original source status cannot clear the




    6 The parties have agreed, both before the district court and
on appeal, that the current version of the original source
exception applies to this case, and they have pitched their
arguments accordingly.    We therefore do not address the pre-
amendment version of the provision.


                                     - 22 -
"materially      adds"   hurdle    (and,   thus,       we    do   not   address   the

"independent knowledge" hurdle).

            The meaning of the "materially adds" language in the

original source exception is a matter of first impression for this

court.   At its most abecedarian level, an addition is material if

it is "[o]f such a nature that knowledge of the item would affect

a person's decision-making," or if it is "significant," or if it

is "essential."     Black's Law Dictionary, 1124 (10th ed. 2014); see

ABLE, 816 F.3d at 431.        This dictionary definition comports with

the common law understanding of "material," which focuses the

relevant inquiry on whether a piece of information is sufficiently

important   to    influence   the      behavior    of       the   recipient.      See

Universal Health Servs., Inc. v. United States ex rel. Escobar,

___ S. Ct. ___, ___ (2016) [No. 15-7, slip op. at 14-15].                  As such,

our task is to ascertain whether the relators' allegedly new

information is sufficiently significant or essential so as to fall

into the narrow category of information that materially adds to

what has already been revealed through public disclosures.                     As the

level of detail in public disclosures increases, the universe of

potentially material additions shrinks.

            The    question       of   whether     a    relator's       information

"materially adds" to public disclosures often overlaps with the

questions of whether public disclosure has occurred and, if so,

whether the relator's allegations are substantially the same as


                                       - 23 -
those prior revelations.             See Cause of Action v. Chi. Transit

Auth., 815 F.3d 267, 283 (7th Cir. 2016); Osheroff, 776 F.3d at

815-16.       Despite      this   potential      for    overlap,       though,     the

"materially    adds"       inquiry    must    remain   conceptually         distinct;

otherwise,     the   original        source   exception    would       be    rendered

nugatory.     See Moore, 812 F.3d at 306; cf. United States ex rel.

Duxbury v. Ortho Biotech Prods., L.P., 579 F.3d 13, 25 (1st Cir.

2009) (explaining, under pre-amendment version of the original

source exception, that a relator may sometimes provide "different

information    of    the    publicly    disclosed      fraud   .   .   .    of   great

significance," especially when the public disclosures themselves

rely on uncertain or unavailable information).

             In the case at hand, the relators muster a host of

arguments in support of their claim to original source status.

These arguments draw on both their complaint and the declarations

submitted as part of their opposition to CVS's motion to dismiss.

We slice these arguments into four quadrants and engage them

separately.

             The first slice need not detain us. The relators recycle

their arguments about the presence of the fraud in other states

and under Medicare Part D as a basis for claiming that they have

materially added to the public disclosures.                    We rejected those

self-same arguments in determining that the complaint alleges a

scheme substantially the same as that revealed by the public


                                       - 24 -
disclosures, and the relators' arguments are no more persuasive in

the original source context.      The public disclosures revealed that

CVS operated its HSP program in multiple states and was fiercely

resistant to the idea that HSP prices had to be provided to

government healthcare programs.        The relators cannot plausibly

claim to have materially added to that knowledge.

             The relators' second argument focuses on the temporal

scope of the alleged fraud.        They say that they have supplied

original information indicating that CVS's fraud continued after

the company's 2010 dispute with Connecticut.7              This claim is

meritless:    the   public   disclosures   left   no   doubt   about   CVS's

insistence that its HSP prices should not be considered when

calculating U&C prices.      Given this publicly disclosed fact, there

was every reason to think that CVS's scheme would remain velivolent

elsewhere past the date of the Connecticut cut-off.            Under these

circumstances, simply asserting a longer duration for the same

allegedly fraudulent practice does not materially add to the

information already publicly disclosed.       See Cause of Action, 815
F.3d at 281-82.




    7 One relator, Winkelman, suggests that he qualifies as an
original source because he has provided information about CVS's
failure to offer U&C prices to the government prior to the
inception of the HSP program. Even if true, this is beside the
point: the scheme articulated in the complaints focuses entirely
on CVS's actions with respect to HSP prices.



                                  - 25 -
             Third, the relators trumpet their personal knowledge of

specific instances of alleged overbilling.          For example, Winkelman

says that, while conducting claim audits, he "observed that CVS's

reported U&C prices were higher than its discount plan HSP prices."

Similarly, Martinsen says that she has provided specific examples

of overpaid claims at the retail level and that she personally

contacted Medicaid and Medicare Part D payors to confirm that they

were paying more than the HSP prices for drugs included in their

programs.     But the public disclosures made it crystal clear that

CVS was not providing its HSP prices to Medicaid and, by extension,

to Medicare Part D.         Offering specific examples of that conduct

does   not   provide   any     significant    new   information    where   the

underlying conduct already has been publicly disclosed.

             The   relators'     last    argument    involves     Martinsen's

importuning that she has provided critical evidence of CVS's intent

to defraud the government — evidence gleaned from her experience

as a pharmacist at a CVS store in Minnesota.            This evidence, she

says, demonstrates that the HSP program was really a cover for an

open-ended    offer    of    discounts   to   the   general     public.     To

substantiate this claim, she asserts that CVS never tried to

enforce the program requirements; that CVS did not train employees

in the workings of the program; that it had no system for filing

HSP enrollment forms; that its computer programming was tailored




                                    - 26 -
to facilitate the scheme; and that HSP customers made up the

largest share of CVS's prescription drug purchasers.

           We do not rule out the possibility that furnishing

information that a particular defendant is acting "knowingly" (as

opposed   to   negligently)     sometimes    may   suffice   as    a    material

addition to information already publicly disclosed.             See 31 U.S.C.

§ 3729(b)(1).      Here, however, the public disclosures made it

pellucid that CVS was acting deliberately, and that its course of

conduct was studied (not merely careless).                Accordingly, the

allegations    gleaned   from    Martinsen's       experience     add    nothing

significant    about   CVS's    knowledge:   every    indication        from   the

public disclosures was that CVS was fully aware that it was

refusing to provide its HSP prices to the Connecticut Medicaid

program prior to the legislative change — and, indeed, adopted

this firm position in spite of known doubts about whether this

conduct was legal.

           Martinsen's additional information merely confirms this

state of affairs.      At most, her allegations add detail about the

precise manner in which CVS operated the HSP program, and a relator

who merely adds detail or color to previously disclosed elements

of an alleged scheme is not materially adding to the public

disclosures.    See ABLE, 816 F.3d at 432.

           That ends this aspect of the matter.                   Because the

relators offer no new information that materially adds to what


                                   - 27 -
previously appeared in public disclosures, they do not qualify as

original sources.

III.       CONCLUSION

               The short of it is that the relators' suit depicts a

scheme that was publicly disclosed before the filing of their

complaint.       That scheme is substantially the same as the scheme

delineated in publicly disclosed materials.              And because the

relators      have   proffered   nothing   that   materially   adds   to   the

publicly disclosed information, they are not "original sources" as

that term is used in the jurisprudence of the FCA.8

               We need go no further.9       For the reasons elucidated

above, we find that the sun has set on the relators' claims: the

public disclosure bar forbids their suit.



Affirmed.




       8
      Even though our analysis has been confined to the FCA, the
state statutes identified in the relators' complaint, without
exception, contain provisions similar to the FCA's public
disclosure bar. The relators do not argue that any of these state
versions of the public disclosure bar operate differently than the
FCA's public disclosure bar. Thus, our reasoning requires us to
affirm the dismissal of the relators' action in toto.

       9
      In an abundance of caution, CVS has identified other grounds
that, in its view, would support dismissal of the complaint.
Because we find the public disclosure bar dispositive, we take no
view of the efficacy of any of these alternative grounds.


                                    - 28 -